Consent of Independent Registered Public Accounting Firm The Board of Trustees Calvert Social Investment Fund: We consent to the use of our report, incorporated herein by reference, dated November 24, 2010, with respect to the financial statements of the Calvert Money Market, Balanced, Bond, Equity, Enhanced Equity, Calvert Conservative Allocation, Calvert Moderate Allocation, and Calvert Aggressive Allocation Portfolios, each a series of the Calvert Social Investment Fund, as of September 30, 2010, and to the references to our firm under the heading "Financial Highlights" in the Prospectus and "Independent Registered Public Accounting Firm and Custodians" in the Statement of Additional Information. Philadelphia, Pennsylvania January 27, 2011
